TJOFLAT,
concurring in part and dissenting in part:
I concur in the result of the majority opinion vacating the district court’s decision, and in all but part II C of the majority *985opinion. I dissent regarding the scope of the review we today authorize the district court to take of the Attorney General’s parole policy.
The majority would have the district court determine on remand:
whether the criteria [local immigration officials] employed in making [parole] determinations were consistent with the statutory grant of discretion by Congress, the regulations promulgated by the agencies involved, and the policies which had been established by the President and the Attorney General. If the court should find that low-level immigration officials have discriminated on the basis of national origin despite the adoption of a contrary policy by their superiors in the executive branch, such conduct would constitute an abuse of discretion that would justify appropriate relief.
Majority opinion at 979 (emphasis added). Insofar as this would require the district court to decide, without consulting the Attorney General himself, how the Attorney General really must have meant to exercise his discretionary parole authority in a particular situation, it easts the district court into an evidentiary quagmire that is not only impractical and unnecessary, but also threatens to destroy the broad discretion Congress granted to the Attorney General in 8 U.S.C. § 1182(d)(5)(A).
We do have the authority to conduct some review of the Attorney General’s discretionary decisions regarding parole. See Mathews v. Diaz, 426 U.S. 67, 81-2, 96 S.Ct. 1883, 1892, 48 L.Ed.2d 478 (1976); Kleindienst v. Mandel, 408 U.S. 753, 92 S.Ct. 2576, 33 L.Ed.2d 683 (1972). See also Bertrand v. Sava, 684 F.2d 204, 210 (2d Cir.1982); Palma v. Verdeyen, 676 F.2d 100, 105 (4th Cir.1982). However, we undertake a very narrow review of such decisions; the High Court held in Kleindienst that “when the Executive exercises this [delegated] power negatively on the basis of a facially legitimate and bona fide reason, the courts will neither look behind the exercise of that discretion, nor test it by balancing its justification against [other interests].” 408 U.S. at 770, 92 S.Ct. at 2585. In reviewing the Attorney General’s decision we might well, for notice reasons, limit his discretionary authority by official policy statements in CFR, but by little else. We respect Congress’ broad delegation of power to the Executive in such areas because “any policy toward aliens is vitally and intricately interwoven with contemporaneous policies in regard to the conduct of foreign relations, the war power, and the maintenance of a republican form of government [and as such is] largely immune from judicial inquiry or interference.” Harisiades v. Shaughnessy, 342 U.S. 580, 588-89, 72 S.Ct. 512, 519, 96 L.Ed. 586 (1952) (footnote omitted), quoted in Mathews, supra at 81 n. 17, 96 S.Ct. at 1892 n. 17.
The Attorney General has discretion in this area in part to enable him to react flexibly to new situations, and his officers in the field are his eyes and ears in his determination of the best way to exercise his discretion. For this reason, instead of asking the district court to interfere in questions of intra-INS communication and discipline, I would assume the Attorney General to adopt the actions of his officers in the field and ask him to justify them in court, according to our “abuse of discretion” standard, if he wishes to do so. If the field officers have strayed from the Attorney General’s wishes, the matter is thus brought to his attention and he can conduct the necessary intra-office discipline. If, as is more likely, the field officers have acted pursuant to policies implicitly, if not expressly, approved by the Attorney General, his decisions will be subject to the requisite narrow judicial review.
The majority implies that the district court will have an easy time in this case determining what the Attorney General’s policy on nationality is, without asking him, because a “facially neutral” policy statement on parole exists at 8 CFR 212.5. The policy in CFR is not a comprehensive policy, however. It merely sets out a few specific categories of aliens e.g. pregnant women, those suffering medical emergencies, or certain juveniles, who the district director gen*986erally should parole in the absence of countervailing security risks. It leaves the weighing necessary to making parole decisions regarding these categories, as well as all other parole decisions, purely in the discretion of the district director. Such a minimal directive is not enough to infer with any certainty that the Attorney General never wants district directors, in making parole decisions, to consider nationality.
In order for the district court to find a “governing policy” on nationality, or specifically on Haitians, it may be necessary for the court to probe extensively into internal office memoranda, oral instructions between supervisors and employees at all levels, and even into intangible intra-office expectancies regarding what is, or what is not, approved conduct. Such an investigation obviously would be impractical in the extreme, and more important, would be totally unnecessary when all this court need do is ask the Attorney General whether he adopts his subordinate’s action.
The only issue concerning the court under our narrow standard of review should be whether an action undertaken by the Attorney General, or undertaken by his subordinates and adopted or approved, implicitly or explicitly, by the Attorney General, is outside his broad discretion under 8 U.S.C. § 1182. To that end, the district court on remand should confine itself to asking the Attorney General to justify in the appropriate manner the actions undertaken by him or his department. Otherwise the district court is thrust between the Attorney General and his employees as an interpreter, telling the field officials, in effect, “Your boss did not really mean for you to do X; rather he wants you to do Y.” Such a review would limit the Attorney General’s discretion by curtailing his ability to react flexibly to changing situations; the district court would constantly be stepping in and reversing field officers’ actions unless a paper trail from the Attorney General’s office authorized the action. Congress, in granting the Attorney General discretion in parole matters, certainly never intended such an intrusive review; nor can such review be reconciled with the very narrow review of immigration decisions authorized in prior Supreme Court decisions.